             Case 2:21-mj-00269-DUTY Document 2 Filed 01/19/21 Page 1 of 1 Page ID #:2
 Submit this form bye-mail to:
                                                                                                                         ,: -
 CrimIntakeCourtDocs-LA[a~cacd.uscourts.gov For Los Angeles criminal duty.                                               ~ ~'— ~`~ U
CrimIntakeCourtDocs-SAC~cacd.uscourts.gov For Santa Ana criminal duty.
CrimIntakeCourtDocs-RSC~cacd.uscourts.gov For Riverside criminal duty.
                                                                                                                    ar   ~ n     A^-.
                                                                                                     f.«F. I .;.`iI~ 17          ~t~ I 7• lJl~
                                                UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA                          . ; ~, ~ ~- ~.°. . ~_     ~       '- ~ }
                                                                                                                               . ..
                                                                             CASE NUMBE1t:
 UNITED STATES OF AMERICA                                                                         21-MJ-0051 (out of district)
                                                            PLAINTIFF
                     V.

 JOHN HERBERT STRAND                                                                 REPORT COMMENCING CRIMINAL
                                                                                                       ACTION
 USMS#                                                    DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                 ~ ~~ o ~ Z

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on 1/18/21                           at 12:30      ❑ AM OX PM
     or
     The defendant was arrested in the                        District of                    on                       at                ❑ AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:             ~ Yes         ❑x No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                     ~ Yes            ~ No

4. Charges under which defendant has been booked:

     18 U.S.C. 4 1752(a); 40 U.S.C. § 5104(e)(2)

5. Offense charged is a:          ~ Felony           ❑Minor Offense                ❑Petty Offense                ❑x Other Misdemeanor

6. Interpreter Required:          ~ No        ❑Yes          Language:

7• Year of Birth: 1983

8. Defendant has retained counsel:                 ~x No
    ❑ Yes         Name:                                                             Phone Number:

9• Name of Pretrial Services Officer notified: Duty Pretrial Services Officer

10. Remarks (if any):

11. Name: Reema El-Amamy                                            (please print)

12. Office Phone Number:213-894-0552                                                    13. Agency: USAO

14. Signature: /s/ Reema M.El-Amam                                                     15. Date: 1/19/21

CR-64 (09/20)                                     REPORT COMMENCING CRIMINAL ACTION
